Citation Nr: 0602108	
Decision Date: 01/25/06    Archive Date: 01/31/06	

DOCKET NO.  04-27 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  The propriety of severance of service connection for 
hepatitis C, status post liver transplant.

2.  Entitlement to service connection for lumbosacral strain.

3.  Entitlement to service connection for the residuals of a 
laceration of the right little finger.

4.  Entitlement to service connection for the residuals of 
injury to the left foot.

5.  Entitlement to service connection for hearing loss in the 
left ear.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs

WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to 
September 1973, with additional service in the United States 
Army Reserves.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  

Finally, for reasons which will become apparent, the issues 
of service connection for lumbosacral strain, the residuals 
of laceration of the right little finger, the residuals of an 
injury to the left foot, and hearing loss in the left ear are 
being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify you if further 
action is required on your part.


FINDINGS OF FACT

1.  At the time of a rating decision in October 2002, which 
decision granted service connection for hepatitis C, the 
clear weight of the evidence was to the effect that the 
veteran's hepatitis was the result of the illegal use of 
intravenous drugs.  



2.  The rating decision of October 2002, which granted 
service connection for hepatitis C, was neither adequately 
supported by nor consistent with the evidence then of record.


CONCLUSIONS OF LAW

1.  The rating decision of October 2002, which granted 
service connection for hepatitis C, was clearly and 
unmistakably erroneous.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 3.105(a) (2005).

2.  The rating decision of December 2003 properly severed 
service connection for hepatitis C.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.105(d) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
develop of his claims.  VA regulations for the implementation 
of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2005).  However, inasmuch as 
the propriety of the severance of service connection for 
hepatitis C involves a determination as to clear and 
unmistakable error, the VCAA is not for application.  See 
Livesay v. Principi, 15 Vet. App. 165 (2001); see also 
Parker v. Principi, 15 Vet. App. 407 (2002).

Regardless, the Board notes that the veteran was provided the 
appropriate due process by a February 2003 letter following 
the rating decision proposing to sever service connection.  
Moreover, the veteran had previously been issued VCAA notice 
letters with regard to establishing service connection in 
August 2001 and October 2002.  Clearly, the veteran was aware 
of what was necessary to establish service connection, and 
was provided appropriate due process with regard to the need 
to submit evidence showing the severance should not take 
place.  Further, the veteran submitted lay statements to 
support his contentions that he did not use intravenous 
drugs.  Thus, the veteran was aware of the evidence needed in 
this case, and no prejudice exists in adjudicating the 
appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 


Factual Background

In a service dental record, it was noted that a test for 
hepatitis conducted in mid-September 1971 was "negative."  

In a service clinical record of mid-December 1972, the 
veteran gave a history of a prior gunshot wound to the right 
side of his headas a child.

Service records of hospitalization dated in June 1973 reveal 
that the veteran was hospitalized at that time for hepatitis. 
At the time of admission, the veteran admitted to "shooting 
up speed" up until one month prior to admission.  Reportedly, 
a week earlier, the veteran had developed symptoms of 
icterus, dark urine, lethargy, and malaise, in addition to 
"vague abdominal pains."  Physical examination was within 
normal limits with the exception of generalized icterus and 
tenderness in the right upper quadrant.  During the veteran's 
hospitalization, he was symptomatically treated, with rapid 
improvement.  The pertinent diagnoses noted were serum 
hepatitis, and improper use of "speed."

A service separation examination of mid-September 1973 was 
negative for history, complaints, or abnormal findings 
indicative of the presence of hepatitis. 

In February 2001, the veteran submitted a claim for service 
connection for hepatitis C.

On VA medical examination in late August 2001, the veteran 
gave a history of exposure to hepatitis C while in service.  
According to the veteran, while in 1973, he had "severe 
jaundice" and was hospitalized, he was unaware of the 
particular "type" of hepatitis for which he had received 
treatment.  Apparently, the veteran had received a diagnosis 
of hepatitis C in 1996.  In 1999, the veteran underwent a 
liver transplant at a private medical facility.  Currently, 
he was on multiple medications.  The pertinent diagnosis 
noted was status post exposure to hepatitis C, with chronic 
active hepatitis and liver failure, status post liver 
transplant, on anti-rejection medication with residuals.

Received in September 2001 were private records of 
hospitalization dated in December 1999.  At the time of 
admission, the veteran stated that he was "unaware" of how he 
had been exposed to the hepatitis virus.  However, the 
veteran did state that, at the age of 13, he had received 
treatment for a gunshot wound, which treatment might have 
involved "receiving blood."  Finally, the veteran noted that, 
on a previous occasion, he had received a tattoo.  During the 
veteran's hospitalization, he underwent orthotopic liver 
transplantation.  The pertinent diagnosis noted was post 
necrotic cirrhosis; end-stage liver disease.

In a Report of Contact dated in August 2002, the veteran 
stated that he had contracted serum hepatitis in March 1972, 
while on active duty in Germany.  According to the veteran, 
eight people in his battalion had come down with hepatitis.  
When further questioned, the veteran indicated that a 
"colonel" had surmised that the cause of the hepatitis "might 
have been water."  According to the veteran, he first 
received a diagnosis of hepatitis C in 1996.  The veteran 
denied any intravenous drug use, and stated that he did not 
remember the name of the hospital in Germany where he had 
received treatment.  

In a rating decision of October 2002, the RO granted service 
connection for hepatitis C with liver transplant, essentially 
on the basis that the veteran's service medical records 
showed a diagnosis of hepatitis while in service.  

During the course of a VA neurologic examination in 
October 2002, the veteran gave a history of a gunshot wound 
at the age of 13.  Also noted was a prior history of heavy 
alcohol abuse, with alcoholic liver disease and cirrhosis, 
status post liver transplant in December 1999.

In a rating decision of early February 2003, the RO proposed 
to sever the veteran's previous service connection for 
hepatitis C with liver transplant.  The basis of the proposed 
severance was that the veteran's hepatitis C was the result 
of intravenous drug use, or "willful misconduct" during 
service.  

In correspondence of February 2003, the veteran was informed 
that the RO proposed to sever service connection for 
hepatitis C no earlier than July 2003.  The veteran was 
informed that his payments would continue at the present rate 
for 60 days following the date of notification so that he 
might submit evidence to show that the proposed action should 
not be taken.  The veteran was informed that he could submit 
evidence in person, through the mail, or through his 
accredited representative.  

In a rating decision of late December 2003, the RO severed 
service connection for hepatitis C, status post liver 
transplant.  

Received in April 2004 were three March 2004 statements of 
the veteran's former service colleagues to the effect that, 
while in service, the veteran did not engage in the use of 
intravenous drugs.  

During the course of an RO hearing in April 2003, the veteran 
offered testimony regarding the nature and etiology of his 
hepatitis C.  In pertinent part, the veteran argued that the 
serum hepatitis which he contracted in service was not, in 
fact, the result of intravenous drug use, but, rather, due to 
the consumption of contaminated water while in the field.  
The veteran's accredited representative additionally argued 
that the veteran's statements in service regarding his use of 
"speed" could not be used against him, inasmuch as they 
constituted "statements against interest" barred by the 
provisions of 38 C.F.R. § 3.304(b)(3) (2005).  

During the course of a September 2005 hearing before the 
undersigned Veterans Law Judge, the veteran offered 
additional testimony regarding the nature and etiology of his 
hepatitis.  



Analysis

The veteran in this case seeks the reinstatement of service 
connection for hepatitis C.  In pertinent part, it is 
contended that the severance of service connection for 
hepatitis effectuated by the rating decision of December 2003 
was improper, inasmuch as the rating decision of October 
2002, which granted service connection for hepatitis C, was 
adequately supported by and consistent with the evidence then 
of record.  

In that regard, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2005).  

However, direct service connection may be granted only when a 
disability was incurred or aggravated in the line of duty, 
and not the result of the veteran's own willful misconduct, 
or, for claims filed after October 31, 1990, the result of 
his or her abuse of alcohol or drugs.  The isolated and 
infrequent use of drugs by itself will not be considered 
willful misconduct; however, the progressive and frequent use 
of drugs to the point of addiction will be considered willful 
misconduct.  Where drugs are used to enjoy or experience 
their effects and the effects result proximately and 
immediately in disability, such disability will be considered 
the result of the veteran's willful misconduct.

An injury or disease incurred during active military, naval, 
or air service shall not be deemed to have been incurred in 
line of duty if such injury or disease was a result of the 
abuse of alcohol or drugs by the person on whose service 
benefits are claimed.  Alcohol abuse means the use of 
alcoholic beverages over time, or such excessive use at any 
one time, sufficient to cause disability to or death of the 
user; drug abuse means the use of illegal drugs (including 
prescription drugs that are illegally or illicitly obtained), 
the intentional use of prescription or nonprescription drugs 
for a purpose other than the medically intended use, or the 
use of substances 

other than alcohol to enjoy their intoxicating effects.  
38 U.S.C.A. §§ 105, 110, 1121, 1131, 1301, 1521(a) (West 
2002); 38 C.F.R. § 3.301 (2005).

Previous determinations which are final and binding, 
including decisions of service connection, will be accepted 
as correct in the absence of clear and unmistakable error.  
Where evidence establishes such error, the prior decision 
will be reversed and amended.  

Service connection will be severed only where evidence 
establishes that it is clearly and unmistakably erroneous 
(the burden of proof being upon the Government).  Where 
severance of service connection is considered warranted, a 
rating proposing severance will be prepared setting forth all 
material facts and reasons.  The claimant will be notified at 
his or her latest address of record of the contemplated 
action, and furnished detailed reasons therefor, and will be 
given 60 days for the presentation of additional evidence to 
show that service connection should be maintained.  If 
additional evidence is not received within that period, final 
rating action will be taken, and the award will be reduced or 
discontinued, if in order, effective the last day of the 
month in which a 60-day period from the date of notice to the 
beneficiary of the final rating action expires.  38 U.S.C.A. 
§ 5112(b)(6) (West 2002); 38 C.F.R. § 3.105 (2005).

The Court has set forth a three-pronged test to determine 
whether CUE is present in a prior determination:  (1) either 
the correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at that time were 
incorrectly applied; (2) the error must be "undebatable" 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242 
(1994), Russell v. Principi, 3 Vet. App. 310 (1992).

The Court has further stated that a CUE is a very specific 
and a rare kind of "error." It is the kind of error, of 
fact or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Thus, even where the premise of 
error is accepted, if it is not absolutely clear that a 
different result would have ensued, the error complained of 
cannot be clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 
40, 43-44 (1993), citing Russell v. Principi, 3 Vet. App. 
310, 313 (1992) (en banc).

The Court has held that the same CUE standard that applies to 
a veteran's CUE challenge to a prior adverse determination 
under 3.105(a) is also applicable in the Government's 
severance determination under 3.105(d).  "Once service 
connection has been granted, section 3.105(d) provides that 
it may be withdrawn only after VA has complied with specific 
procedures and the Secretary meets his high burden of 
proof."  See Wilson v. West, 11 Vet. App 383 (1998); see 
also Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991) ("In 
effect, § 3.105(d) places at least as high a burden of proof 
on the VA when it seeks to sever service connection as 
§ 3.105(a) places upon an appellant seeking to have an 
unfavorable previous determination overturned.").  See also 
Graves v. Brown, 6 Vet. App. 166, 170 (1994) (holding that 
clear and unmistakable error is defined the same under 38 
C.F.R. § 3.105(d) as it is under § 3.105(a)).

However, the evidence that may be considered in determining 
whether severance is proper under section 3.105(d) is not 
limited to the evidence before the RO at the time of the 
initial service connection award.  Daniels v. Gober, 10 Vet. 
App. 474, 480 (1997); cf. Venturella v. Gober, 10 Vet. App. 
340, 342-43 (1997).  The Court reasoned that because section 
3.105(d) specifically contemplates that a change in diagnosis 
or change in law or interpretation of law may be accepted as 
a basis for severance, the regulation contemplates the 
consideration of evidence acquired after the original 
granting of service connection.  The Court reasoned that 
"[i]f the Court were to conclude that . . . a service 
connection award can be terminated pursuant to section 
3.105(d) only on the basis of the law and record as it 
existed at the time of the award thereof, the VA would be 
placed in the impossible situation of being forever bound to 
a prior determination regardless of changes in the law or 
later developments in the factual record."  Venturella, 10 
Vet. App. at 342-43.


In the present case, at the time of the October 2002 rating 
decision which granted service connection for hepatitis C, 
there were on file service medical records, as well as 
private records of hospitalization and a VA medical 
examination.  The service medical records on file included a 
record of hospitalization dated in June 1973, at which time 
the veteran received a diagnosis of and treatment for serum 
hepatitis.  Clearly noted at the time was that the veteran 
had admitted to the intravenous use of an illegal drug 
("shooting up speed") up until one month prior to his 
hospital admission.  In point of fact, the diagnoses noted 
were serum hepatitis, and "improper use of speed."  
Notwithstanding these facts, the RO, in its October 2002 
decision, granted service connection for hepatitis C based 
solely on the fact that hepatitis was first diagnosed during 
the veteran's period of active military service.  Clearly, 
the October 2002 rating decision failed to take into account 
the fact that, based on the evidence of record, the veteran's 
hepatitis was due to "willful misconduct," which is to say, 
the illegal use of an intravenous drug.  

As noted above, in order for there to be a valid claim of 
clear and unmistakable error, either the correct facts, as 
they were known at the time, were not before the adjudicator, 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied.  In the case at hand, it must be 
assumed that the "correct facts," which is to say, the 
veteran's inservice drug abuse leading to hepatitis, were 
before the adjudicator(s) at the time of the October 2002 
decision granting service connection for hepatitis C.  Those 
facts, however, were apparently ignored.  In any case, the 
"statutory or regulatory provisions" barring a grant of 
service connection for a disability (hepatitis) clearly the 
result of the veteran's own willful misconduct (intravenous 
drug use) were incorrectly applied.  

The veteran has since indicated possible pre-service exposure 
from a gunshot wound to the head as a child, which he 
contends may have involved blood products being administered.  
Moreover, while a tattoo was noted on entrance, the veteran 
has testified that it was a self inflicted tattoo.  
Nevertheless, the veteran tested negative for hepatitis in 
September 1971.



Under the circumstances, the rating decision of October 2002, 
which granted service connection for hepatitis C, was not 
adequately supported by and consistent with the evidence then 
of record, which is to say, clearly and unmistakably 
erroneous.  

The Board notes that, in a rating decision and correspondence 
dated in early February 2003, the veteran was informed by the 
RO of the proposed severance of service connection for 
hepatitis C, and given 60 days to present additional evidence 
demonstrating that service connection should be maintained.  
The veteran provided no such evidence, with the result that, 
in a subsequent decision of December 2003, the RO severed 
service connection for hepatitis C with liver transplant.  
That severance was proper under the applicable law and 
regulations, and must, therefore, be maintained.

The veteran's representative argues that the veteran's 
statements in service regarding his intravenous drug use 
constituted an "admission against interest" pursuant to the 
provisions of 38 C.F.R. § 3.304(b)(3), and are, therefore, of 
"no force and effect."  However, a review of pertinent 
regulatory provisions shows that the provisions in question 
go to the issue of presumption of soundness at service 
entrance, an issue not for application in this case.  More to 
the point, information regarding the veteran's intravenous 
drug use provided at the time of treatment for hepatitis in 
service was offered for purposes of diagnosis and treatment, 
and, as such, may not legitimately be considered an 
"admission against interest."  

The veteran's statements regarding his consumption of 
contaminated water are similarly without a basis in fact, 
inasmuch as, based on the evidence of record, there is no 
indication that the veteran did, in fact, consume 
contaminated water, or that such contamination led to his 
inservice hepatitis.  The service medical records detailing 
his hepatitis note misuse of speed as a diagnosis as well.  
No mention of contaminated water was made.  Statements of the 
veteran's former service colleagues, given as they were more 
than 30 years following the veteran's discharge 
from service, are insufficient to outweigh his inservice 
statements regarding intravenous drug use.  Further, in two 
of the three statements the colleagues had left service in 
1972, while the veteran reported the use of speed to service 
medical personnel in 1973. 

The Board has taken into consideration the veteran's 
statements given at the time of a hearing before the 
undersigned Veterans Law Judge in September 2005.  Those 
statements, however, in and of themselves, do not provide a 
persuasive basis for a grant of the benefit sought in light 
of the evidence as a whole.  Based on that evidence, the 
Board is compelled to conclude that the severance of service 
connection for hepatitis C was, in fact, proper.


ORDER

The severance of service connection for hepatitis C, post 
liver transplant, effectuated by a rating decision of 
December 2003, was proper.  


REMAND

In addition to the above, the veteran in this case seeks 
service connection for a disorder of the lumbosacral spine, 
as well as for the residuals of a laceration of the right 
little finger, an injury to the left foot, and hearing loss 
in the left ear.  

In that regard, in a rating decision of February 2003, of 
which the veteran was informed that same month, the RO denied 
entitlement to service connection for those four 
disabilities.  In correspondence of February 2003 (on a VA 
Form 9), the veteran referenced his left ear hearing loss, 
and how that condition was shown at discharge, but not at 
entrance.  The Board finds this sufficient to constitute a 
notice of disagreement on that issue.  In correspondence of 
May 2003, the veteran's representative indicated that the 
veteran was filing a "formal notice of disagreement" with the 
failure to grant service connection for lumbosacral strain, 
residuals of a laceration of the right little finger, and the 
residuals of left foot injury.  


To date, however, the veteran has yet to be issued a 
Statement of the Case on those four issues.  Under the 
circumstances, the Board is required to remand the issues of 
service connection for hearing loss of the left ear, 
lumbosacral strain, the residuals of a laceration of the 
right little finger, and residuals of a left foot injury to 
the RO for the issuance of that Statement of the Case.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO has 
issued the Statement of the Case, the claims should be 
returned to the Board only if the veteran perfects his appeal 
in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 
97 (1997).  

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO for the following action:

The RO should undertake all actions 
required by 38 C.F.R. § 19.26, including 
issuance of a statement of the case, so 
that the veteran may have the opportunity 
to complete an appeal on the issues of 
service connection for hearing loss of 
the left ear, lumbosacral strain, the 
residuals of a laceration of the right 
little finger, and residuals of a left 
foot injury (if he so desires) by filing 
a timely substantive appeal.

Following completion of the above, the case should be 
returned to the Board only if the veteran perfects his appeal 
as to the issues under consideration by the filing of a 
timely Substantive Appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


